Citation Nr: 1114125	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-35 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected hypertension.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to a heart disability including service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to December 1976 and from May 1977 to January 1991, including service in the Republic of Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The testified at a Board hearing held in February 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial compensable rating for his hypertension.  During his recent hearing, the Veteran testified that he continued to be treated at the VA Medical Center (VAMC) in Tampa, Florida, and the Bay Pines VAMC.  The claims file contains records of outpatient treatment up through August 2009, as well as records of inpatient treatment at the Tampa VAMC, from April 15 to April 16, 2010.  On remand, the RO should obtain any additional relevant treatment records from these facilities that are not already of record.  

The Veteran also seeks service connection for diabetes, which he asserts is related to exposure to Agent Orange along the demilitarized zone (DMZ) Korea.  In the alternative, he argues that diabetes was caused and/or aggravated by a heart disability, to include his service-connected hypertension.  A medical opinion is needed to determine whether the Veteran's diabetes is due to or aggravated by his service-connected hypertension disorder.  The Veteran must also be informed of the evidence needed to substantiate secondary service connection claims and provided with a copy of 38 C.F.R. § 3.310.  

In addition, the Board notes that the Veteran has a pending claim of entitlement to service connection for a heart disability, to include coronary artery disease.  Since the Veteran's claim of entitlement to service connection for diabetes depends, in part, upon the outcome of the Veteran's claim of entitlement to service connection for a heart disability, to include coronary artery disease, the appropriate remedy, given the present fact situation, is to remand the diabetes claim, pending the appropriate development, adjudication and/or perfection for Board review of the inextricably intertwined claim.  Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claims being remanded.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all records referred to by the Veteran not already of record.  

2.  After any available records are added to the claims file, the RO should schedule the Veteran for an appropriate VA examination to ascertain the nature and severity of his hypertension.  Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

The examiner should indicate whether the Veteran requires continuous medication for control, and note his current blood pressure readings, and state whether he has a history of diastolic pressure readings of 100 or more.  The examiner should also note any conditions that are caused, and/or aggravated, by his hypertension, if any, including information concerning the nature and severity of any such condition(s).  The examiner must also indicate the impact this disability has on the Veteran's ability to secure or follow a substantially gainful occupation.

3.  The Veteran should be also scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his diabetes.  All indicated studies should be performed, and all findings should be reported in detail.  The claims files should be made available to and reviewed by the examiner.  The examiner must opine as to whether it is at least as likely as not that the Veteran's diabetes is related to or had its onset during service, to include as a result of his reported exposure to herbicides.  The examiner should also opine as to whether it is at least as likely as not that the Veteran's diabetes was caused or aggravated by a heart disability, to include hypertension.  

The rationale for all opinions expressed should be provided.  In addition, please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted, the RO should furnish a supplemental statement of the case on all issues in appellate status, and he and his representative should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

